DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: the recitation of “an imaging processing apparatus”, “at least one processor”, and “at least one memory” in claims 1-15 and “a learning apparatus” and “an image conversion apparatus” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8-15, & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “the output image data” (claim 2, lines 5-6 and claim 17, lines 4-5) and “the generated output image data” (claim 2, line 6 and claim 17, line 5) are unclear as to whether they refer to two distinct output image data items and as to which corresponds to the “output image data” (claim 2, line 4 and claim 17, line 3) antecedent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 16, & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong (US 20200074234).
Claim 1: An image processing apparatus comprising:
at least one processor (Tong paragraphs 0035 & 0179, processors) and at least one memory (Tong paragraphs 0035 & 0179, memory) configured to perform:
obtaining first image data as correct image data (Tong paragraph 0153, training images including third noise-free training image data), and second image data generated by deteriorating image quality of the first image data as input image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images), and generating learning data that links the correct image data with the input image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image); and
learning a neural network using the generated learning data, thereby generating a learning model used to convert input image data (Tong paragraph 0153, training of convolutional neural network).
Claim 3: The apparatus according to claim 1 (see above), wherein the learning data is generated by generating the second image data by applying, to the correct image data, processing of losing at least a part of ruled line information included in the correct image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images; inclusion of noise inherently degrades any type of information such as ruled line information), and linking the correct image data with the second image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image).
Claim 4: The apparatus according to claim 3 (see above), wherein the processing of losing at least a part of the ruled line information includes at least one of (Note: This is a recitation in the alternative, readable upon any one option) losing a ruled line, not making a thickness of the ruled line even, and adding noise to the ruled line and a periphery of the ruled line (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images; inclusion of noise inherently adds noise to any type of information such as ruled line information).
Claim 6: The apparatus according to claim 1 (see above), wherein the learning data is generated by generating the second image data by applying processing of deteriorating a character shape and ruled line information included in the correct image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images; inclusion of noise inherently adds noise to any type of information such as ruled line information), and linking the correct image data with the second image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image).
Claim 7: The apparatus according to claim 6 (see above), wherein the processing of deteriorating the character shape includes at least one of (Note: This is a recitation in the alternative, readable upon any one option) collapse of a part of a character, loss of a part of the character, aliasing of a line that forms the character, and adding of noise to an outline of the character and a periphery of the character  (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images; inclusion of noise inherently adds noise to any type of information such as character information).
Claim 16: A method of controlling an image processing apparatus (Tong paragraphs 0035 & 0179, processors and memory), comprising:
obtaining first image data as correct image data (Tong paragraph 0153, training images including third noise-free training image data), and second image data generated by deteriorating image quality of the first image data as input image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images), and generating learning data that links the correct image data with the input image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image); and
learning a neural network using the generated learning data, thereby generating a learning model used to convert input image data (Tong paragraph 0153, training of convolutional neural network).
Claim 19: An image processing system comprising:
a learning apparatus (Tong paragraphs 0035 & 0179, processors and memory) configured to obtain first image data as correct image data (Tong paragraph 0153, training images including third noise-free training image data), and second image data generated by deteriorating image quality of the first image data as input image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images), generate learning data that links the correct image data with the input image data, and learn a neural network using the generated learning data, thereby generating a learning model used to convert input image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image); and
an image conversion apparatus configured to convert the input image data using the learning model generated by the learning apparatus to generate output image data (Tong paragraphs 0035 & 0179, processors and memory; Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image).
Claim 20: A non-transitory computer-readable storage medium storing a program (Tong paragraphs 0035 & 0179, memory) for causing a processor (Tong paragraphs 0035 & 0179, processors) to execute a method of controlling an image processing apparatus, comprising:
obtaining first image data as correct image data (Tong paragraph 0153, training images including third noise-free training image data), and second image data generated by deteriorating image quality of the first image data as input image data (Tong paragraph 0153, training images including first and second training image data with noise; Tong paragraphs 0161 & 0165, inclusion of noise in training images), and generating learning data that links the correct image data with the input image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image); and
learning a neural network using the generated learning data, thereby generating a learning model used to convert input image data (Tong Abstract, learning to recognize object (i.e. correct image data) in noisy image).
Allowable Subject Matter
Claims 2, 5, 8-15, & 17-18, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 2 & 17 (and dependent claims 5, 8-15, & 18), insofar as they are understood, the art of record does not teach or suggest the generation of a form corresponding to ruled line information included in output image data based on generated output image data in conjunction with the recited training of a neural network to convert image data using first correct image data and second image data generated by deteriorating quality of the first image data as input data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagarlitsky, Mentl, Doster, Yokogawa, Kimura, and Cao disclose examples of training a network for processing of distorted images.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663